January 5, 2012




                                   JUDGMENT

                       The Fourteenth Court of Appeals
                 JOSEPH AND JAMIE SCHWARTZOTT, Appellants

NO. 14-10-01151-CV                       V.

             MARAVILLA OWNERS ASSOCIATION, INC., Appellee
                              ____________________
      This cause, an appeal from the judgment in favor of appellee, MARAVILLA
OWNERS ASSOCIATION, INC., signed September 8, 2010, was heard on the transcript
of the record. We have inspected the record and find error in the judgment. We therefore
MODIFY the judgment of the court below (1) to change the total attorney’s fees and
other costs of collection awarded from $4,609.25 to $3,926.75 and (2) to delete the award
of additional attorney’s fees or costs of collection incurred after August 11, 2010. We
order the judgment of the court below AFFIRMED except as modified in this judgment.
For good cause we order appellants, JOSEPH AND JAMIE SCHWARTZOTT, jointly
and severally, to pay one-half of all costs incurred in this appeal. For good cause we
order appellee MARAVILLA OWNERS ASSOCIATION, INC. to pay one-half of all
costs incurred in this appeal.    We further order this decision certified below for
observance.